Citation Nr: 1112731	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1954 to August 1956.  He died in September 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On the September 2007 Substantive Appeal (Form VA-9), the appellant requested a hearing before a Member of the Board in connection with his claim.  The appellant later submitted a statement in October 2007 asserting that she no longer wanted to have a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

The appellant asserts that residuals of the Veteran's in-service operation to remove a bullet, to include a bowel obstruction, lead to his gastric cancer, which ultimately caused his death.  At the time of his death, the Veteran was not service connected for any disabilities.  

The Veteran's death certificate indicated that the immediate cause of the Veteran's death was a myocardial infarction and arrhythmia, due to, or as a consequence of, exploratory laparotomy and gastric cancer. 

The Veteran's service treatment records show that the Veteran had a gunshot wound to the upper abdomen prior to entering service.  While in-service, the Veteran was admitted for treatment due to recurrent abdominal pain.  Upon physical examination, a flat film of the abdomen revealed a bullet in the Veteran's left upper quadrant.  In November 1955, the Veteran's abdomen was explored and the bullet was removed from the lesser sac under the left lobe of the liver.  Post-operatively, he developed a small bowel obstruction.  Furthermore, the Veteran was re-explored, and numerous adhesions and stricture of the jejunum were found.  Then, the structure was resected and an end-to-end anastomosis was performed.  Additionally, it was noted that the Veteran did well except for a wound infection that was still healing.    

The Board notes that the record does not medically demonstrate that the surgical procedure in service ultimately led to the Veteran's exploratory laparotomy and gastric cancer.  The Board also notes that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).  So, if it is determined that the surgical procedure in service did lead to the cause of the veteran's death, an opinion is needed as to whether the surgery had the effect of ameliorating the injury incurred before the Veteran's enlistment.

The duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, a VA opinion is necessary to determine the cause of the Veteran's death, among other things.  

The Board finds that an opinion should be obtained as to the question of whether the residuals of the Veteran's in-service operation, to include a bowel obstruction, caused or contributed materially to the Veteran's death, and if so, whether the surgery had the effect of ameliorating the injury incurred before the Veteran's enlistment.  

Additionally, there was no evidence in the claims file, including VA or private treatment records, which discussed or diagnosed the Veteran with a myocardial infarction and arrhythmia, exploratory laparotomy, or gastric cancer.  Furthermore, it appears that the appellant signed and submitted an authorization and consent form to obtain records from Shands of Jacksonville from September 2005, pertaining to gastric cancer, exploratory laparotomy, and myocardial infarction.  However, the Statement of the Case noted that the records from Shand's were not requested.  In light of the Veteran's death certificate and his wife's statements, VA is on notice that VA and private medical records may exist that are relevant to the claim for service connection for the cause of the Veteran's death.  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding medical treatment records.  Additionally, the appellant should be contacted to provide any additional treatment records in her possession or authorize VA to obtain those records on her behalf.  


Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA outpatient treatment records.  Additionally, the AMC should contact the Veteran's spouse and request that she provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran.  The Veteran's wife should also be advised that she can submit those records herself.  If the Veteran's spouse provides completed release forms, then request the identified treatment records, to include Shands of Jacksonville.  All attempts to secure those records must be documented in the claims folder, and the Veteran and his representative should be notified of any unsuccessful efforts.

2) After the foregoing, the AMC should refer the claims file to an appropriate VA physician(s) for the purpose of providing an opinion as to whether it is at least as likely as not that residuals of the Veteran's in-service operation, to include a small bowel obstruction, contributed substantially or materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death?  Please provide reasons and bases in support of your answer.

In providing this opinion, please specifically address the Veteran's wife's contentions regarding a relationship between the Veterans in-service post-operative bowl obstruction, his subsequent development of gastric cancer, and his ultimate cause of death.  If the operation did ultimately cause the Veteran's death, indicate whether the surgical treatment in service had the effect of ameliorating the injury incurred before the Veteran's enlistment.  

In providing these opinions, the examiner(s) should specifically comment on the Veteran's service treatment records, to include the January 1956 report.  

The complete rationale for all conclusions reached (to include citation, as necessary, to specific evidence in the record, etc) should be set forth.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the appellant's claim, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


